Citation Nr: 1126125	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-18 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the assignment of a 70 percent rate for Post-9/11 GI Bill educational benefits under Chapter 33.   


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on two separate periods of honorable active duty in the Army National Guard; the first from January 30, 2003 to January 15, 2004, and the second from August 16, 2004 to August 21, 2005.  (The record indicates that the Veteran may have also had active service from January 1999 to August 1999.)

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran was entitled to receive Post-9/11 GI Bill educational benefits under Chapter 33 at the 70 percent rate.  The Veteran appeals the assignment of the 70 percent rate, contending that his total accrued time of eligible active service is so close to meeting the minimum 24 months required to be assigned educational benefits at the 80 percent rate under the applicable regulation that he should be assigned this higher rate in the interests of fairness and equity; or, at least, be granted pro-rated educational benefits for the calculated amount under 80 percent, less the amount of days that he lacked to meet the 24-month minimum.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran had a total aggregate length of creditable active duty after September 10, 2001, of 723 days. 

3.  The Veteran did not serve a total aggregate length of creditable active duty after September 10, 2001, of 24 months or more.


CONCLUSION OF LAW

The criteria for an award of Post-9/11 GI Bill educational benefits above the 70 percent rate have not been met.  38 U.S.C.A. § 3301 (West 2002); 38 C.F.R. 
§ 21.9640 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 33 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

In addition, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts, are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, not the evidence, which is dispositive in this case.

The essential facts of the case are not in dispute.  By RO decision in June 2009, the Veteran has been granted entitlement to educational benefits for an approved program of education and training under the Post-9/11 GI Bill.  The rate of his educational benefits award was predicated on his active service after September 10, 2001.  The Veteran's military documents establish that for the period after September 10, 2001, he served on two separate periods of honorable active duty in the Army National Guard; the first from January 30, 2003 to January 15, 2004, and the second from August 16, 2004 to August 21, 2005.  (The record indicates that the Veteran may have also had active service from January 1999 to August 1999.  However, as the current benefit sought on appeal is based only on military service after September 10, 2001, this prior period of military service is irrelevant to the calculations of accrued service to determine eligibility for Post-9/11 GI Bill educational benefits and the rate that these benefits will be awarded.)  Service records from the Department of Defense show that the Veteran's periods of post-September 10, 2001 active service totaled 723 days, which calculates to 23.7 months.  No other qualifying service is demonstrated in the record.

Rates of payment of educational assistance under Chapter 33 (the Post-9/11 GI Bill) are governed by 38 C.F.R. § 21.9640(a).  This regulation states that VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as provided in this section.  Generally, VA will apply the applicable percentage of the maximum amounts payable under this section for pursuit of an approved program of education, in accordance with the following:

When there is at least 36 months of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 100 percent.

When there is at least 30 continuous days of aggregate creditable active duty service after September 10, 2001, where the claimant must be discharged due to service-connected disability, the percentage of maximum amounts payable is 100 percent.

When there is at least 30 months, but less than 36 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 90 percent.

When there is at least 24 months, but less than 30 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 80 percent.

When there is at least 18 months, but less than 24 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 70 percent.

When there is at least 12 months, but less than 18 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 60 percent.

When there is at least 6 months, but less than 12 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 50 percent.

When there is at least 90 days, but less than 6 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 40 percent.

38 C.F.R. § 21.9640(a) (Authority: 38 U.S.C. 3311, 3313).

Simply stated, the Veteran's established aggregate length of creditable active duty service after September 10, 2001, is calculated to be just seven days less than 24 months.  The Board notes the Veteran's contention that his amount of active service is so close to meeting the 24-month minimum prescribed by the governing regulation to be entitled to Chapter 33 benefits at the 80 percent rate that VA should, out of fairness and equity, "round up" his established active service of 23.7 months to 24 months, or at least pro-rate his educational benefits for the amount under 80 percent, less the amount of days that he lacks to meet the 24-month minimum.  Unfortunately, the applicable laws and regulations make no provision for such action, or otherwise permit VA the authority to exercise its discretion in allowing for such action.  As such, the provisions of 38 C.F.R. § 21.9640 must be strictly applied to the facts of this case.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case has been decided based on application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  

In view of the foregoing discussion, the Board finds that the Veteran lacks sufficient qualifying service to be entitled to Post-9/11 GI Bill education benefits under Chapter 33 at higher than the 70 percent rate because he does not have at least 24 months of aggregate creditable active duty service after September 10, 2001.  As the disposition of this matter is based on the law, and not the facts of the case, his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.
 
 
ORDER

An award of Post-9/11 GI Bill educational benefits above the 70 percent rate is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


